Mr. Chief Justice McIver,
dissenting. This was an action to foreclose a mortgage on real estate, executed by the defendant, W. D. Trantham, to one John R. Palls, on *403the 25th of September, 1887, and by him assigned to the plaintiff; but when this assignment was made or when the present action was commenced, nowhere appears in the “Case,” though both of these dates are stated in the argument of counsel for respondent, of which, as has been frequently held, this Court cannot take notice. The appellant, Hay, sets up as a defense to this action, a claim of title, acquired by. him as purchaser, at sheriff’s sale, of the mortgaged premises, under a judgment in favor of Pegues against defendant, Trantham, anterior in date to the Palls mortgage, and superior in lien to said mortgage, as well as all the other liens upon said land. For a proper understanding of the question raised by this appeal, it is necessary to state, and keep in mind, the dates of these several liens, as well as the several proceedings thereunder. The “Case” shows that the first lien upon the land in controversy was the judgment in favor of Pegues, which was entered on the 7th of June, 1879, upon which summons, to revive the same, was served on the defendant, Trantham, on the 25th of May, 1892, but the same was not filed until the 10th of June, 1893, when an order reviving the same was taken. The next lien, in the order of date, was that of the Falls mortgage, which, as above stated, was executed on the 25th of September, 1887. The next was a judgment in favor of Creighton against Trantham, which was entered on the 20th of February, 1888. The next was a mortgage now held by defendants, Baum Bros., executed by Trantham on the 24th of April, 1888. And the next and last lien, so far as appears, was a judgment in favor of Patterson against Trantham, entered 21st of February, 1891. Upon this last named judgment an execution was duly issued and levied upon the land in question, on the 12th of December, 1892, and, after due advertisement, the land was sold by the sheriff on saleday in January, 1893, and bid off by the appellant, Hay, who complied with the terms of the sale, received title from the sheriff, and is now in possession thereof. Though the land was sold under the Patterson execution, the sheriff *404applied the proceeds of the sale to the Creighton judgment, which, as we have seen, was anterior in date to the Patterson judgment and the Baum Bros, mortgage, but junior in date to the Falls mortgage and the Pegues judgment. So, that the real question in this case is, whether the title acquired by the appellant at the sheriff’s sale can be referred to the Pegues judgment; for, if so, then the appellant has the superior title.
Ever since the case of Vance v. Red, 2 Spears, 90, and even before, it has been uniformly held, that “it is of no consequence under what named execution or judgment the sheriff sells a defendant’s property, the sale is, in virtue of all existing liens of the kind;” and the case goes on to hold that, even when the preceding execution, to which the sale was referred, was marked “Wait orders,” the same rule would apply; the Court saying that, “the intention of such an order is plainly to suspend the active proceeding of the sheriff. It could, at most, amount to the suspension or withdrawal of the execution, not of the lien of the judgment.” This doctrine has been repeatedly recognized since. Agnew v. Adams, 17 S. C., 364; Henderson v. Trimmier, 32 S. C., 269, and Garvin v. Garvin, 34 S. C., 388. So that the question is narrowed down to the inquiry, whether the Pegues judgment was a lien on the land at the time of the sale by the sheriff, under which appellant claims; for, if it was, then, unquestionably, under the authorities above cited, as well as under the express provision of section 744 of the Revised Statutes of 1893, the appellant has the superior title — for that section requires the sheriff to pay over the proceeds of the sale of any real estate sold by him “to any judgment having prior lien thereon;” which necessarily implies that the sale shall be referred to such judgment. Now, the Pegues judgment having been recovered in 1879, prior to the act of 1885, it must be governed by the law as it stood at the date of the recovery of the judgment. King v. Belcher, 30 S. C., 381. Under the law as it then stood (section 310 of the Code of *4051882), this Pegues judgment undoubtedly was a lien on the real estate of the defendant, Trantham, for a period of ten years from the date of its entry — 7th of June, 1879 — and was, therefore, unquestionably a prior lien on the land in question at the time when the Falls mortgage was given, viz: 25th of September, 1887, which was, therefore, given subject to such prior lien. The inquiry, then, is, whether such prior lien was afterwards lost by efflux of time or otherwise? While it is true that, by the section of the Code just cited, the lien of the judgment was limited to ten years, yet such limitation was accompanied with the proviso: “That the plaintiff in such judgment may, at any time in three years after its active energy has expired, revive the judgment, with like lien as in the original, for a like period, by service of summons on the debtor, as provided by law, requiring him to show cause, if any he can, at the next term of the Court for his county, why such judgment should not be revived; and, if no good cause to the contrary be shown, then it shall be decreed that such judgment is revived according to the force, form and effect of the former recovery.” It will be observed that the phraseology of this proviso is not without significance. The plaintiff in such judgment is permitted, at any time within three years “after its active energy has expired”— not after the lien of the judgment has expired — to revive the judgment “with like lien” as in the original, which necessarily means with a lien from the date of entry, by the service or a summons to show cause; and if no sufficient cause to the contrary be shown, then it shall be decreed— not that the judgment shall be revived, but that it “is revived according to the force, form and effect of the former recovery;” which, of course, means with a continuous lien from the date of the original entry of the judgment. The obvious purpose of the legislature in using the language above referred to was to enable the judgment creditor, at any time within three years after the judgment had lost its active energy and had become dormant, that is, incapable of *406enforcement by execution, to revive its active energy, with the same lien as it originally had — not to give it any nezv lien — and the object of requiring the summons to show cause was to enable the judgment debtor, if he could, to show that such judgment had been satisfied or otherwise extinguished. In this case it appears that the summons to show cause why the Pegues judgment should not be revived was issued 'and served on the judgment debtor, Trantham, on the 25th of May, 1892 — within three years after the expiration of ten years from the date of the original entry of the judgment; and the fact, which likewise appears, that the order declaring that the judgment is revived, was not made until the 10th of June, 1893,' after the expiration of the three years, cannot affect the question, as has been held in at least three cases — Adams v. Richardson, 32 S. C., 139; Wood v. Milling, ibid., 378, and Leitner v. Motz, ibid., 383.
It seems to us, therefore, that the Pegues judgment being confessedly a lien upon the mortgaged premises at the time the Palls mortgage was executed, retained its priority as such up to the time of the sheriff’s sale at which the appellant purchased, and that, by such purchase, the sale being referable to the Pegues judgment, the appellant acquired a title superior to the lien of such mortgage, and that the Circuit Judge erred in holding otherwise.
It only remains to consider the case of Woodward v. Woodward, 39 S. C., 259, which, it is supposed, is in conflict with the conclusion which we have reached. That ease differs materially from this, in the fact that there the question was as to the rights of a third person, who had become the bona fide purchaser of the land, for value, without notice, after the judgment under which the other parties claimed had lost its active energy, and before it had been revived, and, so far as appears from the case, before any proceedings to revive the judgment had been instituted. In that case a judgment had been entered against one J. P. Woodward, on the 6th of October, 1880. This judgment was revived, on the 9th. of October, 1891, and execution *407having been levied thereon, the land in question was sold by the sheriff on the saleday in January, 1892, and bid off by Croft and Meyer. In the meantime, however, the judgment debtor, on the 18th of August, 1891, sold the land to one D. Hagood Woodward, and the question was, who had the superior title? The Court held, that D. Hagood Woodward, having bought the land from the judgment debtor, after the expiration of the ten years from the entry of the judgment, without any notice of any proceeding to revive the judgment, had the superior title. But the Court, while recognizing the previous cases of King v. Belcher, supra, and Ex parte Witte Bros., In re. Latham v. Moore, 32 S. C., 226, rested its conclusion upon the ground that the case of Woodward v. Woodward presented an entirely new question, unaffected by previous decisions, growing out of the fact, that there the question was as to the rights of a bona fide subsequent purchaser. But, what is more important, Mr. Justice McGowan, in delivering the opinion of the Court, after quoting the authorities elsewhere to show that the rights of innocent third parties should be protected, explicitly recognizes the conclusion which we have adopted, by using the following language: “It seems that the doctrine as to the effect of a revival, under the circumstances stated, leaves untouched the rights of the parties to the judgment, and the relative rank of all liens acquired before the j^ldgment lost its active energy, and protects only the rights of innocent third parties” (italics mine). So that the case of Woodward v. Woodward, supra, instead of being in conflict with the views which I have adopted, expressly recognizes them in a case like the present; for it is conceded that the question here is- as to the relative rank of liens acquired before the Pegues judgment had lost its active energy, and does not affect the rights of any innocent third party.
. For these reasons, I am unable to concur in the conclusion reached by the majority of the Court; and, on the contrary, think that the judgment of the Circuit Court should be reversed, and that the complaint, in so far as it seeks a *408foreclosure of the mortgage on the land bought by the appellant, -Hay, at the sheriff’s sale, should be dismissed.